                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

TACOYA COBB, # 291274,                   )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )      CASE NO. 3:18-CV-754-WKW
                                         )               [WO]
J. JONES, et al.,                        )
                                         )
             Defendants.                 )

                                     ORDER

      On September 20, 2018, the Magistrate Judge filed a Recommendation to

which no timely objections have been made. (Doc. # 4.) After an independent

review of the record and on consideration of the Recommendation, it is

ORDERED that:

      1.     The Recommendation (Doc. # 4) is ADOPTED; and

      2.     This case is DISMISSED without prejudice for failure to pay the

initial filing fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1)(A).

      A separate Final Judgment will be entered.

      DONE this 11th day of October, 2018.

                                            /s/ W. Keith Watkins
                                  CHIEF UNITED STATES DISTRICT JUDGE
